             Case 2:20-cv-01244-JHS Document 8 Filed 05/05/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ROBERT TAYLOR,

                          Petitioner,
                                                                  CIVIL ACTION
        v.                                                        NO. 20-1244

 WARDEN DELANEY OF (CFCF), et al.,

                          Respondents.


                                              ORDER

       AND NOW, this 4th day of May 2020, upon consideration of the Petition for Writ of

Habeas Corpus (Doc. No. 1), the Amended Motion for Writ of Habeas Corpus (Doc. No. 6), and

the Report and Recommendation that the Petition for a Writ of Habeas Corpus be Dismissed (Doc.

No. 7), it is ORDERED as follows:

                1. The Report and Recommendation is APPROVED and ADOPTED.

                2. The Petition for Writ of Habeas Corpus is DISMISSED.

                3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not

                   made a substantial showing of the denial of a constitutional right nor

                   demonstrated that reasonable jurists would debate the correctness of the

                   procedural aspects of this ruling. See 28 U.S.C. § 2253(c)(2); Slack v.

                   McDaniel, 529 U.S. 473, 484 (2000); and

                4. The Clerk of Court shall close this case for statistical purposes.


                                                      BY THE COURT:



                                                      /s/ Joel H. Slomsky, J.
                                                       JOEL H. SLOMSKY, J.
